Citation Nr: 0913396	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee instability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1982 to November 
1999, and had 2 years and 8 months of prior unverified 
service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which assigned an initial 10 
percent rating for degenerative joint disease of the 
veteran's right knee, effective January 15, 2003.  In a 
December 2006 rating decision, a separate 10 percent rating 
was assigned for the veteran's right knee instability.  This 
did not satisfy the veteran's appeal.

The Board also notes that the veteran was provided a 
Statement of the Case in December 2005 on the issue of 
entitlement to a higher initial rating for his left knee 
disability.  In the cover letter sent with the Statement of 
the Case, he was informed of the requirement that he submit a 
substantive appeal to perfect his appeal with respect to this 
issue.  Thereafter, the issue was not addressed in any 
written communication from the veteran or his representative.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
issue.


REMAND

In correspondence received in February 2007, the veteran 
stated that his right knee disability had worsened and he 
requested a new medical evaluation.  The Board observes that 
his most recent VA examination was performed in October 2005.

VA's duty to assist a veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding medical records 
pertaining to treatment or evaluation of 
the veteran's right knee during the 
initial rating period.

2.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his service- 
connected right knee disability.  The 
claims folders must be made available to 
and reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.

To the extent possible, the manifestations 
of any non service-connected disorders 
should be distinguished from those of the 
service-connected disability.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




